GARRARD, Senior Judge,
concurs with opinion.
I concur with the majority. I write separately, however, because it seems to me that there is an underlying question which will ultimately need to be answered in order to resolve the dispute between the parties.
Churches are generally said to fall into one of two categories. Congregational churches owe no submission to any organization outside the congregation, and, accordingly, a majority of the members are entitled to determine whatever issues may arise in the chureh. A hierarchical church, on the other hand, is one of a number of groups, united to form a more general body of churches with ecclesiastical control placed in the general association over the individual churches and members. See, Watson v. Jones, 80 U.S. (13 Wall.) 679, 724-727, 20 L.Ed. 666 (1871).
*1026In this case the parties acknowledge that the Church Of God In Christ, Inc. is a hierarchical church and its Manual clearly so provides.
The history of the local church, Emmanuel House of Prayer Church of God in Christ, Inc., n/k/a New Emmanuel House of Prayer Church of Deliverance, Inc. discloses that it was created in 1998 through the merger of two existing churches.
It is acknowledged that at least one of the pre-merger churches held a Certificate of Membership from the national church.3 Moreover, it appears undisputed that no new Certificate of Membership was issued to the church which resulted from the merger.
The Official Manual with the Doctrines and Discipline of the Church Of God In Christ sets forth the following in both § D of the constitution of the church and in Part III the statement of doctrine and discipline: (1) No local church shall have full status in the national church until it has been registered by its Jurisdictional Bishop in the office of the General Secere-tary, who shall then issue a Certificate of Membership for the local church; (2) Neither a local church, whose Jurisdictional Bishop has not received a Certificate of Membership from the National Office, nor any member thereof shall be entitled to enjoy the rights and privileges of membership in the national church; and (8) A local church which has been accepted by the national church and issued a Certificate of Membership shall not withdraw or sever its relations with the General Church, except by and with the permission of the General Assembly.
It appears to me that determining the effect that the merger had upon the status of the local church as a member of the national church is a critical question. It is, also, necessarily a question of ecclesiastical law that our civil courts are forbidden to entertain.4
I agree that the trial court was without jurisdiction and the action should be dismissed for that reason.

. At oral argument it was suggested that both pre-merger churches held such certificates, but that fact does not appear in the record before us.


. That is true of the relevance and weight to be given to evidence of how the parties treated each other after the merger occurred.